The relator in the prohibition suit in the Circuit Court of Hillsborough County, Florida, alleged he was an attorney at law and officer of the Criminal Court of Record in and for Hillsborough County, a citizen, resident, voter and tax payer of said county. It was not shown that the relator had any interest in and to the office by him attacked and then held by the Honorable William V. Albury, Judge of the Criminal Court of Record of Monroe County, Florida, and who by assignment by the Governor was the then acting Judge of the Criminal Court of Record of Hillsborough County. The relator was not authorized, neither has it been made to appear that he had sufficient interest to maintain the prohibition suit in the Circuit Court of Hillsborough County, or otherwise qualified to attack in said proceedings the right and title to office of the Honorable William V. Albury, then acting Judge of the Criminal Court of Record, by alleging insufficiencies and irregularities in the Commission or assignment executed by the Governor of the State of Florida wherein William V. Albury became the then acting Judge of the Criminal Court of Record of Hillsborough County. The authority or power assumed by the relator in the prohibition suit in the Circuit Court of Hillsborough County directed to the Honorable William V. Albury, as Acting Judge, was with the Attorney General of Florida, representing the entire people of the State and no such power or authority was vested in the said relator as a private citizen, attorney of the court, tax payer, or voter. In the case of State, ex rel., Landis v. S.H. Kress 
Co., 115 Fla. 189, 155 So. 823, the duty of the Attorney General in quo warranto proceedings was by this Court considered, and said: *Page 685 
"The office of Attorney General has existed both in this country and in England for a great while. The office is vested by the common law with a great variety of duties in the administration of the government. It has been asserted that the duties of such an office are so numerous and varied that it has not been the policy of the Legislature of the states to specifically enumerate them; that a grant to the office of some powers by statutes does not deprive the Attorney General of those belonging to the office under the common law. The Attorney General has the power and it is his duty among the many devolving upon him by the common law to prosecute all actions necessary for the protection and defense of the property and revenues of the state; to represent the state in all criminal cases before the appellate court; by proper proceedings to revoke and annul grants made by the state improperly or when forfeited by the grantee; by writ of quo warranto to determine the right of any one who claims or usurps any office, and to vacate the charter or annul the existence of a corporation for violations of its charter or for omitting to exercise its corporate powers; to enforce trusts and prevent public nuisances and abuse of trust powers. As the Chief law officer of the state, it is his duty, in the absence of express legislative restrictions to the contrary, to exercise all such power and authority as public interests may require from time to time."
In the case of Ex Parte Levitt, U.S. Sup. Ct. Law Edition, Vol. 82 pg. 1, Advance Sheets, wherein an attempt was made by a private citizen and member of the bar of the Supreme Court of the United States to assume the authority to question the right of Mr. Justice Black to sit as a member of the Supreme Court, in denying the petition that Court said:
"One having no interest other than as a citizen and a *Page 686 
member of the Bar of the Supreme Court of the United States may not question the validity of the appointment of a justice of such court.
"To entitle a private individual to invoke the judicial power to determine the validity of executive or legislative action he must show that he has sustained or is in immediate danger of sustaining a direct injury as a result of that action, and it is not sufficient that he has merely a general interest common to all members of the public.
"The motion papers disclose no interest upon the part of the petitioner other than that of a citizen and a member of the Bar of this Court. This is insufficient. It is an established principle that to entitle a private individual to invoke the judicial power to determine the validity of executive or legislative action he must show that he has sustained or is immediately in danger of sustaining a direct injury as the result of that action and it is not sufficient that he has merely a general interest common to all members of the public. Tyler v. Judges of Ct. of Registration, 179 U.S. 405, 406, 45 L. Ed. 252,253, 21 S. Ct. 206; Southern R. Co. v. King, 217 U.S. 524, 534,54 L. Ed. 868, 871, 30 S. Ct. 594; Newman v. United States,238 U.S. 537, 549, 550, 59 L. Ed. 1446, 1451, 1452, 35 S. Ct. 881; Fairchild v. Hughes, 258 U.S. 126, 129, 66 L. Ed. 499, 504,42 S. Ct. 274; Massachusetts v. Mellon, 262 U.S. 447, 488,67 L. Ed. 1078, 1085, 43 S. Ct. 597."
This Court had before it the right of a member of the Live Stock Sanitary Board to hold office in the case of McSween v. State Live Stock Sanitary Board of Florida, 97 Fla. 479,122 So. 239, when the Court said:
"If, as it appears from the allegations of the bill, the five members of the board, who claimed title to membership, were appointed and commissioned as such, and if, as it further appears from the bill, they assumed to hold such *Page 687 
office and to discharge the duties thereof, they are either dejure or de facto officers. If officers de jure, they are legally entitled to the enjoyment of such office; if de facto officers, holding an office legally created and existing, then can their title be called into question in these proceedings.
The generally accepted and recognized rule is that, in the absence of statutory provision to the contrary, quo warranto
proceedings are held to be the only proper remedy in cases in which they are available. Thus they are held to be the exclusive method of determining the right to hold and exercise a public office. 32 Cyc. 1415-22, Standard Ency. Proced. 17, and see State v. City of Sarasota, 92 Fla. 563, 109 So. 473; West v. Town of Lake Placid (Fla.), 120 So. 361; and when the remedy by quowarranto is available, it is held that there is no concurrent remedy in equity, unless by virtue of statutory provision. 32 Cyc. 1415, 5th Pomeroy's Eq. Jur. (5th Ed.) pp. 333." See MacDonald v. Rehrer, 22 Fla. 199; City of Sanford v. State, exrel., Preston, 73 Fla. 89, 75 So. 619; State, ex rel., Moodie v. Bryan, 50 Fla. 293, 39 So. 929; State, ex rel., Wurn v. Kasserman, 131 Fla. 234, 179 So. 410.
I concur in the majority opinion filed in this case.